Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.         With respect to applicant’s remarks regarding rejected claims, pages 7-9, the limitations of the claims have been found in new reference of Farcy et al. (U.S. Pub. No. 2002/0041357) of the IDS filed on 06/16/21 and 06/08/21.
           Grounds for the rejection of claims are provided below as necessitated by amendment in new Office Action.
          The information disclosure statement (IDS) submitted on 06/16/21 and 06/08/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claim(s) 1-8, is/are rejected under 35 U.S.C. 102 as being unpatentable over Farcy et al. (Pub. No. 2002/0041357). Hereafter “Farcy”.
            Regarding Claim(s) 1, Farcy teaches 
           a light projecting optical system having a light source (figures 1, 2, 3, emitters 20, 21, laser sources 26) and configured to emit measurement light from the light source toward a groove of a rim of an eyeglass frame, (figures 1-4, bezel D, rim C, frame M, beams F1-8, [0068-0070]);
           a light receiving optical system having a detector and configured to cause the detector to receive reflected light of the measurement light emitted toward the groove of the rim of the eyeglass frame by the light projecting optical system and reflected by the groove of the rim of the eyeglass frame, ([0041-0042, 0068-0070, 0090-0091].  Bezel D is not different from the groove);
            a controller, comprising a processor, a memory and programming having an acquisition section and a luminance control section, ([0077, 0080-0082].  The unit to activate the beams and stop the illumination is not different from a luminance control section); and
           the acquisition section configured to acquire a cross-sectional shape of the groove of the rim of the eyeglass frame based on the reflected light received by the detector, ([0006, 0009, 0083, 0087, 0091]); and
           the luminance control section configured to control a luminance level of the reflected light to be received by the detector, ([0092]).



            Regarding Claim(s) 3, 4, Farcy teaches  the acquisition section acquires a cross-sectional image as the cross-sectional shape, the controller further comprises a luminance analysis section configured to detect the luminance level from the cross-sectional image, and the luminance control section controls the luminance level based on the luminance level detected by the luminance analysis section, further comprises a determination section configured to determine whether or not the luminance level is an acceptable level, and wherein the luminance control section controls the luminance level based on a determination result of the determination section, (Abstract, [0002, 0009, 0014, 0026, 0049, 0092, 0093]).

            Regarding Claim(s) 5, Farcy teaches an eyeglass frame type information acquisition section configured to acquire eyeglass frame type information, the luminance control section controls the luminance level based on the eyeglass frame type information acquired by the eyeglass frame type information acquisition section, (abstract, [0019, 0024, 0032, 0057, 0091-0092].  The three-dimensional shape of the inside edge of a spectacle frame rim, or types of frame is not different from eyeglass frame type information).

            Regarding Claim(s) 6, Farcy teaches the luminance control section controls the luminance level by controlling an amount of the measurement light projected from the light source, ([0049, 0092].  The power of the light beams is regulated as a function of the 


            Regarding Claim(s) 7, Farcy teaches the luminance control section controls the luminance level by controlling a gain of the detector, ([0018]. To control the combination of the sensor mechanically to maintain it at a very small distance from the bezel, in order to restrict the 
depth of field required of the sensor is not different from controlling a gain of the detector).

            Regarding Claim(s) 8, Farcy teaches the acquisition section acquires the cross-sectional shape of the groove of the rim of the eyeglass frame based on the reflected light which is received by the detector after the luminance level is controlled to be changed by the luminance control section, ([0049, 0092].

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to             

7.          Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farcy et al. (Pub. No. 2002/0041357) in view of Shibata (U.S. Pub. No. 2009/0007444). Hereafter “Farcy” and “Shibata”.
            Regarding Claim(s) 12, Farcy teaches all the limitations of claim 1 as stated above except for to process a peripheral edge of a lens based on a cross-sectional shape of a groove of the rim of the eyeglass frame acquired by the eyeglass frame shape measurement device.  Shibata teaches to process a peripheral edge of a lens based on a cross-sectional shape of a groove of the rim of the eyeglass frame, ([0052]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Farcy by processing a peripheral edge of a lens based on a cross-sectional shape of a groove of the rim of the eyeglass frame in order to measure eyeglass frame efficiently.

Other references
               Reference of Igarashi et al. (U.S. Pub. No. 2004/0016136), also teaches measurement for frame, rim, groove V-shape cross-section, ([0003, 0090, 0168]).

Allowable Subject Matter
8.          Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 9, 11. 
10.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious an eyeglass frame shape measurement device that measures a shape of an eyeglass frame, comprising to emit measurement light from the light source toward a groove of a rim of an eyeglass frame; the detector to receive reflected light of the measurement light emitted toward the groove of the rim of the eyeglass frame by the light projecting optical system and reflected by the groove of the rim of the eyeglass frame; the acquisition section configured to acquire a cross-sectional shape of the groove of the rim of the eyeglass frame based on the reflected light received by the detector; and the luminance control section configured to control a luminance level of the reflected light to be received by the detector; a first changing section comprising a translational motor drive for translational movement and a rotation motor drive for rotational movement and configured to change an irradiation position of the measurement light with respect to the groove of the rim of the eyeglass frame; and wherein the controller further comprises a first control section configured to control the first changing section; in combination with the rest of the limitations of claims 1 and 9.
11.          As claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious an eyeglass frame shape measurement device that measures a shape of an eyeglass frame, comprising to emit measurement light from the light source toward a groove of a rim of an eyeglass frame; the detector to receive reflected light of the measurement light emitted toward the groove of the rim of the eyeglass frame by the light projecting optical system and reflected by the groove of the rim of the eyeglass frame; the acquisition section configured to 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

July 12, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877